Citation Nr: 0835869	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-22 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent for the service-connected post-traumatic stress 
disorder (PTSD) from January 4, 2005, to July 13, 2005.  

2.  Entitlement to an increased rating for the service-
connected PTSD beginning on July 14, 2005.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the RO.  
In this decision, the RO granted service connection for PTSD 
and assigned a 50 percent disability evaluation, effective on 
January 4, 2005.  

In September 2005, the veteran provided testimony at the RO 
before a local hearing officer.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection for PTSD 
the Board has characterized this issue in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.  

The Board also observes that, in the course of the above-
mentioned September 2005 hearing, the issue of secondary 
service connection for coronary artery disease was addressed.  
The RO, as part of a February 2008 rating decision, granted 
service connection for this disorder.  As such, this matter 
is no longer before the Board for appellate consideration.  

For the reasons outlined hereinbelow, the case is REMANDED, 
in part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.  


FINDING OF FACT

For the period from January 4, 2005, to July 13, 2005, the 
clinical signs and manifestations of the service-connected 
PTSD are shown to have been productive of a disability 
picture that more nearly approximated that of social and 
industrial impairment with deficiencies in most areas and an 
inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

From January 4, 2005, to July 13, 2005, the schedular 
criteria for the assignment of an evaluation of 70 percent, 
but no higher, for the service-connected PTSD have been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R.§ 4.7, 4.126, 4.130 including Diagnostic Code 
(Code) 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.  

There is not a scintilla of evidence of any VA error in 
notifying or assisting prejudices the appellant or reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.  

Disability evaluations are determined by the application of a 
schedule of ratings (Rating Schedule) which is based, as far 
as can practically be determined, on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes (Codes).  38 
C.F.R. § 4.27 (2007).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim. 
 Fenderson, supra.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  

In so doing, the Board may accept one medical opinion and 
reject others.  Id.  At the same time, the Board cannot make 
its own independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Thus, the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.  

As noted, in a May 2005 rating decision, the RO granted 
service connection for PTSD and rated it under 38 C.F.R. 
§ 4.130, Code 9411, as 50 percent disabling, effective on 
January 4, 2005.  

Code 9411 provides that a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

Under Code 9411, a 70 percent rating is warranted if PTSD 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.  

Pursuant to the current regulations, a mental disorder shall 
be evaluated based upon all the evidence of record that bears 
on occupational and social impairment, rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

With the above criteria in mind, the Board notes that the 
record since January 4, 2005, includes a VA examination, VA 
treatment records and hearing testimony.  The Board also 
observes that the most recent medical records on file 
pertaining to the veteran's PTSD is dated July 13, 2005.  

A February 2005 VA mental health progress note shows that the 
veteran was employed.  Another February 2005 VA mental health 
progress note revealed that the veteran complained of 
intrusive thoughts, and problems with concentration and 
nightmares.  

The report of a March 2005 PTSD examination shows that 
veteran's claims file was reviewed.  The veteran reportedly 
was working full time as a probation officer.  The veteran 
complained of nightmares occurring two times a week and daily 
intrusive thoughts of Vietnam.  He added that he avoided 
people when possible.  

The veteran also complained of both hyperstartle and 
hypervigilance symptoms.  He added he slept 9 hours per 
night, and noted that his mood was irritable.  He reported 
that he had no friends, preferring to remain isolated.  As 
concerning his job, he mentioned that he worked in an office 
setting, and was unable to make field visits.  

The veteran indicated increasing verbal outbursts with his 
clients.  He also complained of concentration and short-term 
memory problems.  

The examination showed that the veteran had good eye contact 
with normal speech.  Affect was described as constricted.  
Mood was irritable.  Thought process was logical, and content 
was neither suicidal nor homicidal.  He denied auditory and 
visual hallucinations; he also denied delusions.  Both 
attention and concentrating were described as being grossly 
normal.  Insight and judgment were good.  

PTSD was diagnosed; a GAF score of 45 was provided.  The 
examiner noted that the veteran had increasing occupational 
difficulty, social isolation, a distant marriage and economic 
difficulty.  The veteran's prognosis was described as 
guarded.  The examiner added that the veteran was worsening 
in his ability to function socially and occupationally.  

A March 2005 VA mental health progress note shows that the 
veteran complained of continuing depression.  He denied 
having suicidal ideation, but implied a strong sense of 
foreshortened future.  He complained of increasing 
concentration problems.  He added that he was irritable, and 
that he felt emotionally distant from his wife.  PTSD was 
diagnosed.  

Another March 2005 VA mental health progress note shows that 
the veteran complained of worsening concentration, irritable 
mood, and nightmares.  He denied panic attacks.  

A review of an April 2005 VA mental health note shows that 
the veteran reported having past suicidal thoughts.  A June 
2005 VA mental health progress note shows that the veteran 
denied having both suicidal ideation and intent.  

The report of private PTSD examination, dated in September 
2005, notes that the veteran was evaluated on July 6, 2005.  
The veteran complained of trouble sleeping.  He added he had 
suicidal ideation but no plan or intent.  He also complained 
of nightmares and flashbacks, and of irritability, decreased 
concentration, and heightened startle response.  The veteran 
indicated that he preferred to be alone and did not 
communicate with others.  PTSD was diagnosed, and a GAF score 
of 56 was supplied.  

A VA mental health progress note, dated July 13, 2005, 
includes a GAF score of 55.  This is the most recent 
treatment record on file addressing the veteran's PTSD.  

The veteran testified at a hearing conducted at the RO in 
September 2005 before a Hearing Officer.  It was noted by his 
representative that the veteran had suicidal ideation.  See 
page three of hearing transcript (transcript).  He asserted 
that his PTSD adversely affected his job as a probation 
officer due to decreased ability to concentrate and because 
he was losing his temper with clients.  See page five of 
transcript.  

The veteran noted that his PTSD symptoms had caused him to 
miss work.  See page 19 of transcript.  The veteran also 
noted that in October 2006 he would be retiring, ass he would 
be eligible to Social Security Administration (SSA) benefits.  
See page 21 of transcript.  

On the basis of the extensive medical record in this case, 
the Board concludes that the veteran meets, for the period 
from January 4, 2005, to July 13, 2005, the criteria for a 
70 percent rating for his service-connected PTSD.  
Specifically, the medical findings reported, as discussed, 
reflect that he has been treated on many occasions for his 
PTSD, at which time GAF scores are shown to have indicated 
scores ranging from 45 to 56.  

To this, the Board notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  Reflective of the various GAF scores of 
record, the Board notes that a GAF of 45 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Additionally, a GAF scale score 
finding of 56 indicates that the veteran has "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  

The medical findings reported between January 4, 2005, to 
July 13, 2005, reflect that the veteran complained of 
suicidal ideation, impaired impulse control and difficulty in 
adapting to stressful work-related circumstances.  

A VA physician, following examining the veteran in March 
2005, and reviewing his complete medical record, 
characterized the veteran's condition as "guarded."  He 
also supplied a GAF score of 45.  

Additionally, as discussed, several GAF scale scores supplied 
as part of medical records during this period of time are 
shown to range from 45 to 56.  In the Board's view, while 
noting the presence of several medical records which do not 
appear to describe the level of severity as that which would 
warrant a higher rating, upon consideration of the complete 
evidentiary record, to include the many times during the 
cited time period in which the veteran has been treated for 
his PTSD as well as in consideration of the above-mentioned 
GAF scores on file, the current symptoms are indicative of 
more than the 50 percent criteria that contemplate impairment 
due to "occupational and social impairment with reduced 
reliability and productivity" due to a variety of 
psychiatric symptoms (panic attacks more than once a week; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbance of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships, etc.).  

In essence, the Board is of the opinion that the veteran's 
disability picture, from January 4, 2005, to July 13, 2005, 
more closely resembles the criteria for the 70 percent rating 
under the revised criteria.  38 C.F.R. § 4.7.  Again, these 
findings are bolstered by above-cited GAF scores of record.  

When read together, the Board finds that the medical evidence 
of record reflects a disability picture that is more closely 
approximate to the criteria for a 70 percent rating under the 
Rating Schedule.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (while evaluation of a service-connected disability 
requires review of the veteran's medical history, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

However, upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence, dated 
during the above-mentioned time period, to support a 
schedular evaluation in excess of 70 percent.  

The evidence of record does not establish that the veteran 
has exhibited gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
disorientation to time and place, or memory loss for names of 
close relatives, his own occupation, or his own name.  Of 
particular note, from January 4, 2005, to July 13, 2005, the 
veteran was in fact employed on a full time basis.  

Essentially, as to the criteria for a 100 percent rating, the 
evidence is negative for persistent psychotic symptoms.  When 
all of these facts are considered together, it is the Board's 
opinion that the evidence weighs strongly against a finding 
of greater than a 70 percent rating under the revised 
schedular standards.  

Moreover, there is no evidence whatever that the veteran is 
now or has been in the recent past "grossly impaired" due 
to his service-connected psychiatric disorder as that term is 
used in the revised criteria for a 100 percent rating.  In 
fact, the record is devoid of any finding which shows the 
presence of any psychosis-like symptomatology.  Moreover, the 
fact that he has not required more serious clinical 
intervention for his symptoms, i.e., inpatient 
hospitalization, weighs heavily against a finding that he is 
grossly impaired by his PTSD.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a rating 
higher than 70 percent for the period in question.  


ORDER

For the period from January 4, 2005, to July 13, 2005, an 
increased, initial rating of 70 percent for the service-
connected PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  


REMAND

As noted, for the period from January 4, 2005, to July 13, 
2005, the Board has found that a 70 percent rating for the 
veteran's PTSD is warranted.  However, the Board is of the 
belief that, since the veteran, up to July 13, 2005, was in 
receipt of regular psychiatric VA treatment and that since 
that date no VA medical records are on file concerning his 
PTSD, that it is logical to believe that more contemporaneous 
records are outstanding.  

These records should be obtained by VA in order to evaluate 
if the veteran, since July 13, 2005, is potentially entitled 
to a 100 percent rating for the service-connected PTSD, to 
include on the basis of having been rendered unemployable.  

The Board also observes that the veteran was last afforded a 
VA examination in March 2005, more than 3 years ago.  The 
Board is of the opinion that in order to ascertain whether a 
rating in excess of 70 percent is warranted for the veteran's 
PTSD from July 14, 2005, is warranted, a contemporaneous VA 
PTSD examination should be afforded the veteran.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  With the veteran's cooperation, the 
RO should obtain for the record copies of 
any private and/or VA treatment records 
pertaining to care provided pertaining 
for his service-connected PTSD since July 
14, 2005.  

If any named private medical records 
cannot be obtained, the attempt to obtain 
them should be documented for the record, 
and the veteran informed in writing.  The 
veteran is to be advised that it would be 
to his benefit to secure the records 
himself for VA's consideration.  

As to any named VA medical records, if, 
after making reasonable efforts, the RO 
cannot locate any named records, the RO 
must specifically document what attempts 
were made to locate the records, and 
explain in writing why further attempts 
to locate or obtain these government 
records would be futile.  

The RO must then:  (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond thereto.  

2.  The veteran should then be afforded a 
VA examination to determine the current 
severity of the service-connected PTSD 
under the provisions of Diagnostic Code 
9411 or on the basis of being precluded 
from performing substantially gainful 
employment consistent with his work and 
educational background.  

All studies deemed necessary should be 
performed.  All clinical manifestations 
of the veteran's service-connected PTSD 
should be reported in detail.  The 
examiner should also assign a GAF score 
based on the veteran's service-connected 
PTSD.  The examiner should explain what 
the assigned score represents.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  In explaining the basis for the 
opinions and conclusions reached, the 
examiner should address any discrepancies 
in the evidence of record.  

The examiner must also provide an opinion 
addressing whether the service-connected 
PTSD alone renders the veteran 
unemployable.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  

In the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue; namely, 
entitlement to a rating in excess of 70 
percent for PTSD from July 14, 2005.  If 
the appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board have remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  



 Department of Veterans Affairs
	

